Exhibit 10.64

KOPPERS HOLDINGS INC.

NOTICE OF GRANT OF STOCK OPTION

Notice is hereby given of the following option grant (the “Option”) to purchase
shares of the Common Stock of Koppers Holdings Inc. (the “Corporation”):

Optionee:

Grant Date:

Vesting Commencement Date:

Exercise Price:

Number of Option Shares:

Expiration Date:

 

Type of Option:  

             

    Incentive Stock Option  

X

    Non-Statutory Stock Option

Exercise Schedule: The Option shall become exercisable for all of the Option
Shares upon Optionee’s completion of a consecutive three (3)-year period of
Service measured from the Vesting Commencement Date. However, one or more Option
Shares may be subject to accelerated vesting in accordance with Section 6 of the
Stock Option Agreement. In no event shall the Option become exercisable for any
additional Option Shares after Optionee’s cessation of Service.

Optionee understands and agrees that the Option is granted subject to and in
accordance with the terms of the Koppers Holdings Inc. Amended and Restated 2005
Long Term Incentive Plan (the “Plan”). Optionee further agrees to be bound by
the terms of the Plan and the terms of the Option as set forth in the Stock
Option Agreement attached hereto as Exhibit A. Optionee hereby acknowledges the
receipt of a copy of the official prospectus for the Plan in the form attached
hereto as Exhibit B. A copy of the Plan is available upon request made to the
Corporate Secretary at the Corporation’s principal offices.

Employment at Will. Nothing in this Notice or in the attached Stock Option
Agreement or in the Plan shall confer upon Optionee any right to continue in
Service for any period of specific duration or interfere with or otherwise
restrict in any way the rights of the Corporation (or any Parent or Subsidiary
employing or retaining Optionee) or of Optionee, which rights are hereby
expressly reserved by each, to terminate Optionee’s Service at any time for any
reason, with or without cause, unless such rights have otherwise been limited
pursuant to a separate agreement between the Corporation (or any Parent or
Subsidiary) and the Participant.



--------------------------------------------------------------------------------

Definitions. All capitalized terms in this Notice shall have the meaning
assigned to them in this Notice or in the attached Stock Option Agreement.

 

DATED:  

 

 

KOPPERS HOLDINGS INC. By:  

 

Title:  

 

 

 

 

OPTIONEE

Address:  

 

 

 

ATTACHMENTS

Exhibit A - Stock Option Agreement

Exhibit B - Plan Prospectus

 

2



--------------------------------------------------------------------------------

EXHIBIT A

STOCK OPTION AGREEMENT



--------------------------------------------------------------------------------

KOPPERS HOLDINGS INC.

STOCK OPTION AGREEMENT

RECITALS

A. The Board has adopted the Plan for the purpose of retaining the services of
selected Employees, non-employee members of the Board (or the board of directors
of any Parent or Subsidiary) and consultants and other independent advisors who
provide services to the Corporation (or any Parent or Subsidiary).

B. Optionee is to render valuable services to the Corporation (or a Parent or
Subsidiary), and this Agreement is executed pursuant to, and is intended to
carry out the purposes of, the Plan in connection with the Corporation’s grant
of an option to Optionee.

C. All capitalized terms in this Agreement shall have the meaning assigned to
them in the attached Appendix.

NOW, THEREFORE, it is hereby agreed as follows:

1. Grant of Option. The Corporation hereby grants to Optionee, as of the Grant
Date, an option to purchase up to the number of Option Shares specified in the
Grant Notice. The Option Shares shall be purchasable from time to time during
the option term specified in Paragraph 2 at the Exercise Price.

2. Option Term. This option shall have a maximum term of ten (10) years measured
from the Grant Date and shall accordingly expire at the close of business on the
Expiration Date, unless sooner terminated in accordance with Paragraph 5, 6 or
11.

3. Limited Transferability.

(a) This option shall be neither transferable nor assignable by Optionee other
than by will or the laws of inheritance following Optionee’s death and may be
exercised, during Optionee’s lifetime, only by Optionee. However, Optionee may
designate one or more persons as the beneficiary or beneficiaries of this
option, and this option shall, in accordance with such designation,
automatically be transferred to such beneficiary or beneficiaries upon the
Optionee’s death while holding this option. Such beneficiary or beneficiaries
shall take the transferred option subject to all the terms and conditions of
this Agreement, including (without limitation) the limited time period during
which this option may, pursuant to Paragraph 5, be exercised following
Optionee’s death.

(b) If this option is designated a Non-Statutory Option in the Grant Notice,
then this option may be assigned in whole or in part during Optionee’s lifetime
to one or more of the Optionee’s Family Members or to a trust established for
the exclusive benefit of Optionee and/or one or more such Family Members, to the
extent such assignment is in connection with the Optionee’s estate plan or
pursuant to a domestic relations order. The assigned portion shall be
exercisable only by the person or persons who acquire a proprietary interest in
the option pursuant to such assignment. The terms applicable to the assigned
portion shall be the same as those in effect for this option immediately prior
to such assignment.



--------------------------------------------------------------------------------

4. Dates of Exercise. This option shall become exercisable for the Option Shares
in one or more installments in accordance with the Exercise Schedule set forth
in the Grant Notice. As the option becomes exercisable for such installments,
those installments shall accumulate, and the option shall remain exercisable for
the accumulated installments until the Expiration Date or sooner termination of
the option term under Paragraph 5, 6 or 11.

5. Cessation of Service. The option term specified in Paragraph 2 shall
terminate (and this option shall cease to be outstanding) prior to the
Expiration Date should any of the following provisions become applicable:

(a) Except as otherwise provided in subparagraphs (b), (c), (d), (e) and (h) of
this Paragraph 5, should Optionee cease to remain in Service for any reason
while this option is outstanding, then Optionee (or any person or persons to
whom this option is transferred pursuant to a permitted transfer under Paragraph
3) shall have a ninety (90)-day period measured from the date of such cessation
of Service during which to exercise this option, but in no event shall this
option be exercisable at any time after the Expiration Date.

(b) Should Optionee cease to remain in Service due to Optionee’s voluntary
resignation while this option is outstanding, then Optionee (or any person or
persons to whom this option is transferred pursuant to a permitted transfer
under Paragraph 3) shall have a thirty (30)-day period measured from the date of
such cessation of Service during which to exercise this option, but in no event
shall this option be exercisable at any time after the Expiration Date.

(c) Should Optionee die while this option is outstanding, then this option may
be exercised by (i) the personal representative of Optionee’s estate or (ii) the
person or persons to whom the option is transferred pursuant to Optionee’s will
or the laws of inheritance following Optionee’s death or to whom the option is
transferred during Optionee’s lifetime pursuant to a permitted transfer under
Paragraph 3, as the case may be. However, if Optionee dies while holding this
option and has an effective beneficiary designation in effect for this option at
the time of his or her death, then the designated beneficiary or beneficiaries
shall have the exclusive right to exercise this option following Optionee’s
death. Any such right to exercise this option shall lapse, and this option shall
cease to be outstanding, upon the earlier of (i) the expiration of the twelve
(12)-month period measured from the date of Optionee’s death or (ii) the
Expiration Date.

(d) Should Optionee cease Service by reason of Permanent Disability while this
option is outstanding, then Optionee (or any person or persons to whom this
option is transferred pursuant to a permitted transfer under Paragraph 3) shall
have a twelve (12)-month period measured from the date of such cessation of
Service during which to exercise this option. In no event shall this option be
exercisable at any time after the Expiration Date.

(e) Should Optionee cease Service by reason of Retirement while this option is
outstanding, then Optionee (or any person or persons to whom this option is
transferred pursuant to a permitted transfer under Paragraph 3) shall have a
three (3)-year period measured from the date of Optionee’s Retirement during
which to exercise this option. In no event shall this option be exercisable at
any time after the Expiration Date.

 

2



--------------------------------------------------------------------------------

(f) The applicable period of post-Service exercisability in effect pursuant to
the foregoing provisions of this Paragraph 5 shall automatically be extended by
an additional period of time equal in duration to any interval within such
post-Service exercise period during which the exercise of this option or the
immediate sale of the Option Shares acquired under this option cannot be
effected in compliance with applicable federal and state securities laws, but in
no event shall such an extension result in the extension of this option beyond
the Expiration Date.

(g) During the limited period of post-Service exercisability, this option may
not be exercised in the aggregate for more than the number of Option Shares for
which this option is, at the time of Optionee’s cessation of Service, vested and
exercisable pursuant to the Exercise Schedule specified in the Grant Notice or
the special vesting acceleration provisions of Paragraph 6. This option shall
not vest or become exercisable for any additional Option Shares, whether
pursuant to the normal Exercise Schedule specified in the Grant Notice or the
special vesting acceleration provisions of Paragraph 6, following the Optionee’s
cessation of Service, except to the extent (if any) specifically authorized by
the Plan Administrator pursuant to an express written agreement with the
Optionee. Upon the expiration of such limited exercise period or (if earlier)
upon the Expiration Date, this option shall terminate and cease to be
outstanding for any exercisable Option Shares for which the option has not
otherwise been exercised.

(h) Should Optionee’s Service be terminated for Misconduct or should Optionee
otherwise engage in any Misconduct while this option is outstanding, then this
option shall terminate immediately and cease to remain outstanding.

6. Special Acceleration of Option.

(a) Should the Optionee’s Service terminate by reason of his or her Retirement,
death or Permanent Disability, then the Optionee shall immediately vest in the
additional number of Option Shares (if any) in which the Optionee would have
been vested at the time of such termination had the Option Shares vested in a
series of thirty-six (36) successive equal monthly installments over the
duration of the Exercise Schedule.

(b) This option, to the extent outstanding at the time of a Change in Control
but not otherwise fully exercisable, shall automatically accelerate so that this
option shall, immediately prior to the effective date of such Change in Control,
become exercisable for all of the Option Shares at the time subject to this
option and may be exercised for any or all of those Option Shares as fully
vested shares of Common Stock. However, this option shall not become exercisable
on such an accelerated basis, if and to the extent: (i) this option is to be
assumed by the successor corporation (or parent thereof) or is otherwise to be
continued in full force and effect pursuant to the terms of the Change in
Control transaction or (ii) this option is to be replaced with a cash retention
program of the successor corporation which preserves the spread existing at the
time of the Change in Control on any Option Shares for which this option is not
otherwise at that time exercisable (the excess of the Fair Market Value of those
Option Shares over the aggregate Exercise Price payable for such shares) and
provides for subsequent payout of that spread in accordance with the same
Exercise Schedule for those Option Shares as set forth in the Grant Notice.

 

3



--------------------------------------------------------------------------------

(c) Immediately following the Change in Control, this option shall terminate and
cease to be outstanding, except to the extent assumed by the Successor
Corporation (or parent thereof) or otherwise continued in effect pursuant to the
terms of the Change in Control transaction.

(d) If this option is assumed in connection with a Change in Control or
otherwise continued in effect, then this option shall be appropriately adjusted,
immediately after such Change in Control, to apply to the number and class of
securities into which the shares of Common Stock subject to this option would
have been converted in consummation of such Change in Control had those shares
actually been outstanding at the time. Appropriate adjustments shall also be
made to the Exercise Price, provided the aggregate Exercise Price shall remain
the same. To the extent the actual holders of the Corporation’s outstanding
Common Stock receive cash consideration for their Common Stock in consummation
of the Change in Control, the successor corporation may, in connection with the
assumption or continuation of this option, substitute one or more shares of its
own common stock with a fair market value equivalent to the cash consideration
paid per share of Common Stock in such Change in Control, provided such common
stock is readily tradable on an established U.S. securities exchange or market.

(e) In the event the Optionee’s Service is involuntarily terminated for reasons
other than Misconduct within twenty-four (24) months following a Change in
Control transaction which does not result in the accelerated vesting of this
option pursuant to the provisions of subparagraph (b) of this Paragraph 6, then
the option (as assumed or continued in effect) shall automatically vest in full
on an accelerated basis so that such option shall immediately become exercisable
for all the Option Shares as fully-vested shares and may be exercised for any or
all of those Option Shares as vested shares.

(f) This Agreement shall not in any way affect the right of the Corporation to
adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.

7. Adjustment in Option Shares. In the event of any of the following
transactions affecting the outstanding Common Stock as a class without the
Corporation’s receipt of consideration: any stock split, stock dividend,
spin-off transaction, extraordinary distribution (whether in cash, securities or
other property), recapitalization, combination of shares, exchange of shares or
other similar transaction affecting the outstanding Common Stock without the
Corporation’s receipt of consideration or in the event of a substantial
reduction to the value of the outstanding shares of Common Stock by reason of a
spin-off transaction or extraordinary distribution, then equitable adjustments
shall be made to (i) the total number and/or class of securities subject to this
option and (ii) the Exercise Price in such manner as the Plan Administrator
deems appropriate in order to reflect such change and thereby prevent the
dilution or enlargement of benefits hereunder.

8. Stockholder Rights. The holder of this option shall not have any stockholder
rights with respect to the Option Shares until such person shall have exercised
the option, paid the Exercise Price and become a holder of record of the
purchased shares.

 

4



--------------------------------------------------------------------------------

9. Manner of Exercising Option.

(a) In order to exercise this option with respect to all or any part of the
Option Shares for which this option is at the time exercisable, Optionee (or any
other person or persons exercising the option) must take the following actions:

(i) Execute and deliver to the Corporation a Notice of Exercise for the Option
Shares for which the option is exercised or comply with such other procedures as
the Corporation may establish for notifying the Corporation of the exercise of
this option for one or more Option Shares.

(ii) Pay the aggregate Exercise Price for the purchased shares in one or more of
the following forms:

(A) cash or check made payable to the Corporation;

(B) shares of Common Stock valued at Fair Market Value on the Exercise Date and
held by Optionee (or any other person or persons exercising the option) for any
required period necessary to avoid a charge to the Corporation’s earnings for
financial reporting purposes; or

(C) through a special sale and remittance procedure pursuant to which Optionee
(or any other person or persons exercising the option) shall concurrently
provide irrevocable instructions (i) to a brokerage firm (reasonably
satisfactory to the Corporation for purposes of administering such procedure in
accordance with the Corporation’s pre-clearance/pre-notification policies) to
effect the immediate sale of the purchased shares and remit to the Corporation,
out of the sale proceeds available on the settlement date, sufficient funds to
cover the aggregate Exercise Price payable for the purchased shares plus all
applicable income and employment taxes required to be withheld by the
Corporation by reason of such exercise and (ii) to the Corporation to deliver
the certificates (which may be in electronic form) for the purchased shares
directly to such brokerage firm on such settlement date in order to complete the
sale.

Except to the extent the sale and remittance procedure is utilized in connection
with the option exercise, payment of the Exercise Price must accompany the
Notice of Exercise (or other notification procedure) delivered to the
Corporation in connection with the option exercise.

(iii) Furnish to the Corporation appropriate documentation that the person or
persons exercising the option (if other than Optionee) have the right to
exercise this option.

(iv) Make appropriate arrangements with the Corporation (or Parent or Subsidiary
employing or retaining Optionee) for the satisfaction of all applicable income
and employment tax withholding requirements applicable to the option exercise.

(b) As soon as practical after the Exercise Date, the Corporation shall issue to
or on behalf of Optionee (or any other person or persons exercising this option)
a certificate (which may be in electronic form) for the purchased Option Shares,
with the appropriate legends affixed thereto.

 

5



--------------------------------------------------------------------------------

(c) In no event may this option be exercised for any fractional shares.

10. Compliance with Laws and Regulations.

(a) The exercise of this option and the issuance of the Option Shares upon such
exercise shall be subject to compliance by the Corporation and Optionee with all
applicable requirements of law relating thereto and with all applicable
regulations of any stock exchange on which the Common Stock may be listed for
trading at the time of such exercise and issuance.

(b) The inability of the Corporation to obtain approval from any regulatory body
having authority deemed by the Corporation to be necessary to the lawful
issuance and sale of any Common Stock pursuant to this option shall relieve the
Corporation of any liability with respect to the non-issuance or sale of the
Common Stock as to which such approval shall not have been obtained. The
Corporation, however, shall use commercially reasonable efforts to obtain all
such approvals.

11. Additional Conditions.

(a) The Corporation may cancel this option, and the Optionee shall thereupon
cease to have any further right to acquire any shares of Common Stock under such
cancelled option, at any time the Optionee is not in compliance with this
Agreement, the Plan and the following conditions:

(i) Participant shall not render services for any organization or engage,
directly or indirectly, in any business which, in the judgment of the Plan
Administrator or, if delegated by the Plan Administrator to the Chief Executive
Officer, in the judgment of such officer, is or becomes competitive with the
Corporation or any Affiliate, or which is or becomes otherwise prejudicial to or
in conflict with the interests of the Corporation or any Affiliate. Such
judgment shall be based on Participant’s positions and responsibilities while
employed by the Corporation or an Affiliate, Participant’s post-Service
responsibilities and position with the other organization or business, the
extent of past, current and potential competition or conflict between the
Corporation or an Affiliate and the other organization or business, the effect
on customers, suppliers and competitors of Participant’s assuming the
post-Service position and such other considerations as are deemed relevant given
the applicable facts and circumstances. Participant shall be free, however, to
purchase as an investment or otherwise, stock or other securities of such
organization or business so long as they are listed upon a recognized securities
exchange or traded over the counter, and such investment does not represent a
substantial investment to Participant or a greater than one percent (1%) equity
interest in the organization or business.

(ii) Participant shall not, without prior written authorization from the
Corporation, disclose to anyone outside the Corporation, or use in other than
the Corporation’s business, any secret or confidential information, knowledge or
data, relating to the business of the Corporation or an Affiliate in violation
of his or her agreement with the Corporation or the Affiliate.

(iii) Participant shall disclose promptly and assign to the Corporation or the
Affiliate all right, title and interest in any invention or idea, patentable or
not, made or conceived by Participant during employment by the Corporation or
the Affiliate, relating

 

6



--------------------------------------------------------------------------------

in any manner to the actual or anticipated business, research or development
work of the Corporation or the Affiliate and shall do anything reasonably
necessary to enable the Corporation or the Affiliate to secure a patent where
appropriate in the United States and in foreign countries.

(iv) Participant shall not in any way, directly or indirectly (a) induce or
attempt to induce any employee of the Corporation to quit employment with the
Corporation; (b) otherwise interfere with or disrupt the Corporation’s
relationship with its employees; (c) solicit, entice, or hire away any employee
of the Corporation; or (d) hire or engage any employee of the Corporation or any
former employee of the Corporation whose employment with the Corporation ceased
less than one (1) year before the date of such hiring or engagement.

(v) Participant will not divert or attempt to divert from the Corporation any
business the Corporation had enjoyed or solicited from its customers during the
two (2) years prior to the diversion or attempted diversion of such business.

(b) Notwithstanding any other provision of the Plan or this Agreement, the Plan
Administrator in its sole discretion may cancel this option at any time prior to
the exercise thereof, if the employment of the Optionee shall be terminated,
other than by reason of death, unless the conditions in this Section 11 are met.

(c) Failure to comply with the conditions of this Section 11 prior to, or during
the six months after, any exercise of this option shall cause the exercise to be
rescinded. The Corporation shall notify the Optionee in writing of any such
rescission within two (2) years after such exercise and within ten (10) days
after receiving such notice, the Optionee shall pay to the Corporation the
amount of any gain realized or payment received as a result of the exercise
rescinded. Such payment shall be made either in cash or by returning to the
Corporation the number of shares that the Optionee received in connection with
the rescinded exercise.

(d) Upon exercise of this option, the Plan Administrator may require the
Optionee to certify on a form acceptable to the Plan Administrator, that the
Optionee is in compliance with the terms and conditions of the Plan and this
Agreement.

(e) This option, and the right to receive and retain any Option Shares or cash
payments covered by this option, shall be subject to rescission, cancellation or
recoupment, in whole or part, if and to the extent so provided under any
“clawback” or similar policy of the Corporation in effect on the Grant Date or
that may be established thereafter, including any modification or amendment
thereto.

12. Successors and Assigns. Except to the extent otherwise provided in
Paragraphs 3 and 6, the provisions of this Agreement shall inure to the benefit
of, and be binding upon, the Corporation and its successors and assigns and
Optionee, Optionee’s assigns, the legal representatives, heirs and legatees of
Optionee’s estate and any beneficiaries of this option designated by Optionee.

13. Notices. Any notice required to be given or delivered to the Secretary of
the Corporation under the terms of this Agreement shall be in writing and
addressed to the Corporation at its principal corporate office at 436 Seventh
Avenue, Pittsburgh, PA 15219. Any

 

7



--------------------------------------------------------------------------------

notice required to be given or delivered to Optionee shall be in writing and
addressed to Optionee at the address indicated below Optionee’s signature line
on the Grant Notice. All notices shall be deemed effective upon personal
delivery or upon deposit in the U.S. mail, postage prepaid and properly
addressed to the party to be notified.

14. Construction. This Agreement and the option evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the terms of the Plan. All decisions of the Plan Administrator with respect to
any question or issue arising under the Plan or this Agreement shall be
conclusive and binding on all persons having an interest in this option.

15. Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the Commonwealth of Pennsylvania
without resort to Pennsylvania’s conflict-of-laws rules.

16. Excess Shares. If the Option Shares covered by this Agreement exceed, as of
the Grant Date, the number of shares of Common Stock which may without
stockholder approval be issued under the Plan, then this option shall be void
with respect to those excess shares, unless stockholder approval of an amendment
sufficiently increasing the number of shares of Common Stock issuable under the
Plan is obtained in accordance with the provisions of the Plan. In no event
shall the Option be exercisable with respect to any of the excess Option Shares
unless and until such stockholder approval is obtained.

17. Additional Terms Applicable to an Incentive Option. In the event this option
is designated an Incentive Option in the Grant Notice, the following terms and
conditions shall also apply to the grant:

(a) This option shall cease to qualify for favorable tax treatment as an
Incentive Option if (and to the extent) this option is exercised for one or more
Option Shares: (A) more than three (3) months after the date Optionee ceases to
be an Employee for any reason other than death or Permanent Disability or
(B) more than twelve (12) months after the date Optionee ceases to be an
Employee by reason of Permanent Disability.

(b) No installment under this option shall qualify for favorable tax treatment
as an Incentive Option if (and to the extent) the aggregate Fair Market Value
(determined at the Grant Date) of the Common Stock for which such installment
first becomes exercisable hereunder would, when added to the aggregate value
(determined as of the respective date or dates of grant) of the Common Stock or
other securities for which this option or any other Incentive Options granted to
Optionee prior to the Grant Date (whether under the Plan or any other option
plan of the Corporation or any Parent or Subsidiary) first become exercisable
during the same calendar year, exceed One Hundred Thousand Dollars ($100,000) in
the aggregate. Should such One Hundred Thousand Dollar ($100,000) limitation be
exceeded in any calendar year, this option shall nevertheless become exercisable
for the excess shares in such calendar year as a Non-Statutory Option.

(c) Should the exercisability of this option be accelerated upon a Change in
Control, then this option shall qualify for favorable tax treatment as an
Incentive Option only to the extent the aggregate Fair Market Value (determined
at the Grant Date) of the Common Stock for which this option first becomes
exercisable in the calendar year in which the Change in Control transaction
occurs does not, when added to the aggregate value (determined as of

 

8



--------------------------------------------------------------------------------

the respective date or dates of grant) of the Common Stock or other securities
for which this option or one or more other Incentive Options granted to Optionee
prior to the Grant Date (whether under the Plan or any other option plan of the
Corporation or any Parent or Subsidiary) first become exercisable during the
same calendar year, exceed One Hundred Thousand Dollars ($100,000) in the
aggregate. Should the applicable One Hundred Thousand Dollar ($100,000)
limitation be exceeded in the calendar year of such Change in Control, the
option may nevertheless be exercised for the excess shares in such calendar year
as a Non-Statutory Option.

(d) Should Optionee hold, in addition to this option, one or more other options
to purchase Common Stock which become exercisable for the first time in the same
calendar year as this option, then for purposes of the foregoing limitations on
the exercisability of such options as Incentive Options, this option and each of
those other options shall be deemed to become first exercisable in that calendar
year, on the basis of the chronological order in which such options were
granted, except to the extent otherwise provided under applicable law or
regulation.

 

9



--------------------------------------------------------------------------------

APPENDIX

The following definitions shall be in effect under the Agreement:

A. Affiliate means any entity that, directly or through one or more
intermediaries, is controlled by the Corporation, and any entity in which the
Corporation has a significant equity interest as determined by the Plan
Administrator.

B. Agreement shall mean this Stock Option Agreement.

C. Board shall mean the Corporation’s Board of Directors.

D. Change in Control of the Corporation shall have occurred in the event that:

(i) a person, partnership, joint venture, corporation or other entity, or two or
more of any of the foregoing acting as a “person” within the meaning of Sections
13(d)(3) of the 1934 Act, other than the Corporation, a majority-owned
subsidiary of the Corporation or an employee benefit plan of the Corporation or
such subsidiary (or such plan’s related trust), become(s) the “beneficial owner”
(as defined in Rule 13d-3 under the Act) of fifty percent (50%) or more of the
then outstanding voting stock of the Corporation;

(ii) during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board (together with any new Board
member whose election by the Corporation’s Board or whose nomination for
election by the Corporation’s stockholders, was approved by a vote of at least
two-thirds of the Board members then still in office who either were Board
members at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason to constitute a
majority of the Board members then in office;

(iii) all or substantially all of the business of the Corporation is disposed of
pursuant to a merger, consolidation or other transaction in which the Company is
not the surviving corporation or the Corporation combines with another company
and is the surviving corporation (unless the Corporation’s stockholders
immediately following such merger, consolidation, combination, or other
transaction beneficially own, directly or indirectly, more than fifty percent
(50%) of the aggregate voting stock or other ownership interests of (x) the
entity or entities, if any, that succeed to the business of the Corporation or
(y) the combined company);

(iv) the closing of the sale of all or substantially all of the assets of the
Corporation or a liquidation or dissolution of the Corporation; or

(v) the acquisition, directly or indirectly, by any person or related group of
persons (other than the Corporation or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Corporation) of
beneficial ownership (within the meaning of Rule 13d-3 of the Act) of securities
possessing more than twenty percent (20%) of the total combined voting power of
the Corporation’s outstanding securities pursuant to a tender or exchange offer
made directly to the Corporation’s stockholders which the Board does not
recommend such stockholders to accept.

 

A-1



--------------------------------------------------------------------------------

E. Code shall mean the Internal Revenue Code of 1986, as amended.

F. Common Stock shall mean shares of the Corporation’s common stock.

G. Corporation shall mean Koppers Holdings Inc., a Pennsylvania corporation, and
any successor corporation to all or substantially all of the assets or voting
stock of Koppers Holdings Inc. which shall by appropriate action adopt the Plan.

H. Employee shall mean an individual who is in the employ of the Corporation (or
any Parent or Subsidiary), subject to the control and direction of the employer
entity as to both the work to be performed and the manner and method of
performance.

I. Exercise Date shall mean the date on which the option shall have been
exercised in accordance with Paragraph 9 of the Agreement.

J. Exercise Price shall mean the exercise price per Option Share as specified in
the Grant Notice.

K. Exercise Schedule shall mean the schedule set forth in the Grant Notice
pursuant to which the option is to become exercisable for the Option Shares in
one or more installments over the Optionee’s period of Service.

L. Expiration Date shall mean the date on which the option expires as specified
in the Grant Notice.

M. Fair Market Value per share of Common Stock on any relevant date shall be
determined in accordance with the following provisions:

(i) If the Common Stock is at the time traded on the Nasdaq Global Market, then
the Fair Market Value shall be the closing selling price per share of Common
Stock at the close of regular hours trading (i.e., before after-hours trading
begins) on the Nasdaq Global Market on the date in question, as such price is
reported by the National Association of Securities Dealers for that particular
Stock Exchange. If there is no closing selling price for the Common Stock on the
date in question, then the Fair Market Value shall be the closing selling price
on the last preceding date for which such quotation exists.

(ii) If the Common Stock is at the time listed on any other Stock Exchange, then
the Fair Market Value shall be the closing selling price per share of Common
Stock at the close of regular hours trading (i.e., before after-hours trading
begins) on the date in question on the Stock Exchange determined by the Plan
Administrator to be the primary market for the Common Stock, as such price is
officially quoted in the composite tape of transactions on such exchange. If
there is no closing selling price for the Common Stock on the date in question,
then the Fair Market Value shall be the closing selling price on the last
preceding date for which such quotation exists.

N. Family Member shall mean any of the following members of the Optionee’s
family: any child, stepchild, grandchild, parent, stepparent, grandparent,
spouse, former spouse, sibling, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law or sister-in-law.

 

A-2



--------------------------------------------------------------------------------

O. Grant Date shall mean the date of grant of the option as specified in the
Grant Notice.

P. Grant Notice shall mean the Notice of Grant of Stock Option accompanying the
Agreement, pursuant to which Optionee has been informed of the basic terms of
the option evidenced hereby.

Q. Incentive Option shall mean an option which satisfies the requirements of
Code Section 422.

R. Misconduct shall mean the commission of any act of fraud, embezzlement or
dishonesty by Optionee, any unauthorized use or disclosure by Optionee of
confidential information or trade secrets of the Corporation (or any Parent or
Subsidiary), or any other intentional misconduct by Optionee adversely affecting
the business or affairs of the Corporation (or any Parent or Subsidiary) in a
material manner. The foregoing definition shall not in any way preclude or
restrict the right of the Corporation (or any Parent or Subsidiary) to discharge
or dismiss Optionee or any other person in the Service of the Corporation (or
any Parent or Subsidiary) for any other acts or omissions, but such other acts
or omissions shall not be deemed, for purposes of the Plan or this Agreement, to
constitute grounds for termination for Misconduct.

S. Non-Statutory Option shall mean an option not intended to satisfy the
requirements of Code Section 422.

T. Notice of Exercise shall mean the notice of option exercise in the form
prescribed by the Corporation.

U. Option Shares shall mean the number of shares of Common Stock subject to the
option as specified in the Grant Notice.

V. Optionee shall mean the person to whom the option is granted as specified in
the Grant Notice.

W. Parent shall mean any corporation (other than the Corporation) in an unbroken
chain of corporations ending with the Corporation, provided each corporation in
the unbroken chain (other than the Corporation) owns, at the time of the
determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

X. Permanent Disability shall mean the inability of Optionee to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which is expected to result in death or to be of continuous
duration of twelve (12) months or more.

Y. Plan shall mean the Corporation’s Amended and Restated 2005 Long Term
Incentive Plan.

Z. Plan Administrator shall mean the committee(s) designated by the Board to
administer the Plan.

 

A-3



--------------------------------------------------------------------------------

AA. Retirement shall mean the Participant’s voluntary termination from Service
(i) on or after his attainment of age sixty five (65), (ii) on or after his
attainment of age sixty (60) with at least twenty-five (25) years of service, or
(iii) on or after his attainment of age 55 with at least ten (10) years of
service, or involuntary termination from Service with at least thirty (30) years
of service other than in connection with a termination for Misconduct. “Years of
service” means the Participant’s total number of years of “accumulated service”
as such term is defined with respect to salaried employees under the Retirement
Plan for Koppers Inc. (regardless of whether the Participant is eligible to
receive a benefit under such plan).

BB. Service shall mean the Optionee’s performance of services for the
Corporation (or any Parent or Subsidiary, whether now existing or subsequently
established) by a person in the capacity of an Employee, a non-employee member
of the board of directors or a consultant or independent advisor. However, the
Optionee shall be deemed to cease Service immediately upon the occurrence of
either of the following events: (i) the Optionee no longer performs services in
any of the foregoing capacities for the Corporation or any Parent or Subsidiary
or (ii) the entity for which the Optionee is performing such services ceases to
remain a Parent or Subsidiary of the Corporation, even though the Optionee may
subsequently continue to perform services for that entity. Service shall not be
deemed to cease during a period of military leave, sick leave or other personal
leave approved by the Corporation; provided, however, that should such leave of
absence exceed three (3) months, then for purposes of determining the period
within which the option may be exercised as an Incentive Stock Option under the
federal tax laws (if the option is designated as such in the Grant Notice), the
Optionee’s Service shall be deemed to cease on the first day immediately
following the expiration of such three (3)-month period, unless the Optionee is
provided, either by statute or by written contract, with the right to return to
Service following such leave. Except to the extent otherwise required by law or
expressly authorized by the Plan Administrator or by the Corporation’s written
policy on leaves of absence, no Service credit shall be given for vesting
purposes for any period the Optionee is on a leave of absence.

CC. Stock Exchange shall mean the American Stock Exchange, the Nasdaq Global
Market or the New York Stock Exchange.

DD. Subsidiary shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.

 

A-4



--------------------------------------------------------------------------------

EXHIBIT B

PLAN PROSPECTUS



--------------------------------------------------------------------------------

 

PROSPECTUS

 

 

Koppers Holdings Inc.

2005 Long Term Incentive Plan

As amended and restated effective March 16, 2010

Common Stock, par value $.01 per share

This prospectus describes stock options, stock appreciation rights, restricted
stock, restricted stock units, performance bonuses and other performance awards
which may be granted under the 2005 Long Term Incentive Plan of Koppers Holdings
Inc., as amended and restated effective March 16, 2010. Koppers Holdings Inc.
may be referred to herein as “Koppers Holdings” or the “Company.”

Up to 2,089,447 shares of Koppers Holdings’ common stock may be issued under the
Plan, subject to adjustment in certain events. Of the total, 1,193,970 shares
may be issued in connection with any grant of incentive stock options under the
Plan. As of May 5, 2010, 694,173 shares of common stock were subject to
outstanding awards granted under the Plan.

The common stock issuable under the Plan will be made available either from
authorized but unissued shares of common stock or from shares of common stock
reacquired by the Company, including shares repurchased on the open market.

Keep this prospectus for future reference.

This document is part of a prospectus covering shares of Koppers Holdings’
common stock that have been registered under the Securities Act of 1933.

You should rely only on the information which is contained or incorporated by
reference in this prospectus in determining whether to purchase common stock
under the Plan. We have not authorized anyone to provide you with any additional
or different information.

Koppers Holdings Inc.

436 Seventh Avenue

Pittsburgh, PA 15219 (412) 227-2001

May 5, 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

2005 LONG TERM INCENTIVE PLAN

     1   

General

     1   

Administration

     2   

Stock Options

     3   

Exercise of Stock Options

     3   

Stock Appreciation Rights

     4   

Restricted Stock

     5   

Restricted Stock Units

     5   

Performance Bonuses and Long-Term Performance Awards

     6   

Additional Rights upon Change in Control

     6   

Withholding of Taxes

     8   

Miscellaneous

     8   

Possible Anti-Takeover Effect

     9   

Additional Restrictions

     9   

RESTRICTIONS ON RESALE

     10   

Rule 144

     10   

Section 16(b)

     10   

Reporting Requirements

     11   

FEDERAL INCOME TAX CONSEQUENCES

     12   

INCENTIVE STOCK OPTIONS

     12   

NON-STATUTORY STOCK OPTIONS

     16   

STOCK APPRECIATION RIGHTS

     17   

STOCK ISSUANCE/RESTRICTED STOCK

     17   

RESTRICTED STOCK UNITS AND PERFORMANCE AWARDS

     18   

FEDERAL TAX RATES

     20   

ALTERNATIVE MINIMUM TAX

     21   

ADDITIONAL INFORMATION

     22   



--------------------------------------------------------------------------------

2005 LONG TERM INCENTIVE PLAN

The following is a summary of the Plan. The summary does not purport to be
complete and is subject in all respects to the provisions of the Plan. You can
obtain a copy of the Plan from the Secretary of Koppers Holdings at the address
set forth on the cover page of this prospectus.

You also should refer to your stock option agreement or other award agreement,
and any amendments to your agreement, for information as to any additional
terms, conditions or restrictions which may be applicable to your stock option
or other Plan award.

General

The Plan originally was adopted by Koppers Holdings’ Board of Directors and
approved by its shareholders on December 7, 2005. The Plan was amended and
restated by Koppers Holdings’ Board of Directors effective March 16, 2010, and
approved by its shareholders on May 5, 2010.

The purposes of the Plan are to provide selected individuals in the service of
Koppers Holdings, its subsidiaries, and selected affiliates with the opportunity
to acquire a proprietary interest in its growth and performance, to generate an
increased incentive to contribute to its future success, and to enhance its
ability to attract and retain qualified individuals.

Individuals eligible to participate in the Plan include officers and employees,
non-employee Board members and consultants in the service of Koppers Holdings or
its subsidiaries or selected affiliates. However, an employee who is a member of
a collective bargaining unit will not be eligible to receive an award under the
Plan, unless the collective bargaining agreement covering that employee provides
for his or her participation in the Plan.

The net number of shares of common stock which may be issued and for which stock
options and other awards may be made under the Plan is limited to 2,089,447
shares, subject to adjustment and substitution in certain events. Of the total,
1,193,970 shares may be issued in connection with any grant of incentive stock
options under the Plan.

For stock option and stock appreciation right awards, the maximum number of
shares which may be made available to any one participant during any calendar
year is 300,000 shares in the aggregate; provided, however, that for the
calendar year in which a person first commences employment with the Company or
its subsidiary or affiliate, this limitation shall be increased to 500,000
shares.

For a performance award denominated in terms of shares (whether payable in
shares, cash, or a combination of both) or restricted stock award or restricted
stock unit award that vests based on performance, the maximum number of shares
for which such award may be made to a participant is 150,000 for each 12-month
period included within the applicable performance period or performance cycle
for that award, with any such performance cycle limited to a maximum duration of
60 months and with pro-ration based on the foregoing for any period of less than
12 months included within the applicable performance period or performance
cycle.

For an award denominated in terms of cash dollars (whether payable in cash,
shares, or a combination of both), the maximum dollar amount for which an award
may be made to a



--------------------------------------------------------------------------------

participant is $2,500,000 for each 12-month period included within the
applicable performance period or performance cycle for that award, with any such
performance cycle limited to a maximum duration of 60 months and with pro-ration
based on the foregoing for any period of less than 12 months included within the
applicable performance period or performance cycle.

No awards may be granted under the Plan after March 15, 2020.

Administration

Except as set forth in the next paragraph, the Plan is required to be
administered by a committee appointed by the Board of Directors and consisting
of not less than two members of the Board who are (i) “non-employee” directors
as such term is used under Rule 16b-3 under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), (ii) “outside directors” within the meaning of
that term under Section 162(m) of the Internal Revenue Code of 1986, as amended
(the “Code”), and (iii) “independent” directors under the rules of the Stock
Exchange serving as the primary market for the Company’s common stock. The Board
of Directors has appointed the Management Development and Compensation Committee
to serve as the “committee” described above.

With respect to awards made to Plan participants who are not officers or Board
members subject to the short-swing trading restrictions of Section 16 of the
Exchange Act (“Section 16 Insiders”), a “secondary committee” appointed by the
Board may administer the Plan. As used herein, the term “Committee” means the
Management Development and Compensation Committee as it relates to
administration with respect to awards to Section 16 Insiders, and the secondary
committee, if one is appointed, as it relates to administration with respect to
awards to non-Section 16 Insiders (if none is appointed, it means the Management
Development and Compensation Committee for all awards). The Committee has the
power to interpret the Plan and to prescribe rules and guidelines in connection
with the operation of the Plan.

The Committee has full authority, in its discretion, to grant awards under the
Plan to eligible participants and to determine the participants to whom awards
will be granted and the number of shares to be covered by each award.

The Committee may grant the following types of awards:

 

  •  

stock options,

 

  •  

stock appreciation rights,

 

  •  

restricted stock,

 

  •  

restricted stock units,

 

  •  

performance bonuses, and

 

  •  

long-term performance awards.

Each of these types of awards is described below.

The grant of all awards will be confirmed by an agreement between Koppers
Holdings and the awardee. Before executing an award agreement, the awardee shall
receive a copy of the Plan.

 

-2-



--------------------------------------------------------------------------------

Stock Options

Types of Stock Options. The Committee may grant either “incentive stock options”
or “nonstatutory stock options”, except that incentive stock options may only be
granted to employees. Non-employee directors and consultants may be granted
nonstatutory stock options. Incentive stock options are stock options which
qualify for special federal income tax treatment under Section 422 of the Code.
Nonstatutory stock options are stock options which do not qualify under
Section 422 of the Code. The federal income tax consequences of both types of
options are described below under “Federal Income Tax Consequences.”

Option Price. The option price for each stock option is determined by the
Committee at the time a stock option is granted and is set forth in the
applicable stock option agreement. The option price may not be less than 100% of
the fair market value of the common stock on the date the stock option is
granted, except in connection with the assumption or substitution of awards in
accordance with Section 424(a) of the Code.

Fair Market Value. If the common stock is at the time listed on any national
securities exchange, then the fair market value will be the closing selling
price per share at the close of regular hours trading (i.e., before after-hours
trading begins) on the date in question on the exchange serving as the primary
market for the common stock, as such price is officially quoted by the National
Association of Securities Dealers (if primarily traded on the Nasdaq Global or
Global Select Market) or on the composite tape of transactions on any other
primary exchange. If there is no closing selling price for the common stock on
the date in question, then the fair market value shall be the closing selling
price on the last preceding date for which such quotation exists. The Plan
contains alternative provisions for determining the fair market value of common
stock if it cannot be determined pursuant to foregoing valuation procedures.

General Option Terms. At the time a stock option is granted, the Committee
determines the date or dates (and/or the event or events) upon which the stock
option will become exercisable and the date on which the maximum option term
will expire. These dates (or events) are set forth in your stock option
agreement. No stock option may be exercised more than ten years after its date
of grant. The Committee will also determine the provisions governing whether,
and the extent to which, a stock option may be exercised following termination
of employment or service, which provisions will be included in your stock option
agreement.

Transferability. An incentive stock option is transferable by an optionee only
by will or by the laws of descent and distribution and may be exercised during
the optionee’s lifetime only by the optionee. Nonstatutory stock options may be
transferred by gift to any member of the holder’s immediate family or to a trust
for the benefit of the optionee or one or more immediate family members, if
permitted in the applicable stock option agreement.

Other Terms and Conditions. Subject to the foregoing and the other provisions of
the Plan, a stock option granted under the Plan is exercisable at such times and
in such amounts and is subject to such other terms, conditions and restrictions,
if any, as are determined, in its discretion, by the Committee and set forth in
the stock option agreement.

Exercise of Stock Options

A stock option is exercised by delivering to Koppers Holdings the completed
exercise forms prescribed by the Committee and payment of the option price. You
can obtain copies of the required exercise forms from the Secretary of Koppers
Holdings, at the address set forth on the cover page of the prospectus.

 

-3-



--------------------------------------------------------------------------------

The option price of the shares to be purchased is payable in full at the time of
exercise. You should consult your stock option agreement as to the methods of
payment available for your particular stock option. Generally, you may pay the
option price either in cash or by tendering to Koppers Holdings already-owned
shares of common stock of Koppers Holdings having a fair market value on the
date of exercise equal to the option price to be paid, or by any combination of
cash and such fair market value of common stock. Any portion of the option price
representing a fraction of a share must be paid in cash, and no shares of
already-owned common stock which have been held for less than six months may be
delivered in payment of the option price.

Cashless exercises are also permitted to the extent your option is exercised for
vested shares of common stock. To use this procedure, you must provide
irrevocable instructions to a brokerage firm (reasonably acceptable to the
Company for purposes of effecting such procedure in compliance with applicable
pre-notification policies) to effect the immediate sale of the vested shares of
common stock purchased under your option and to pay over to the company, out of
the sale proceeds available on the settlement date, sufficient funds to cover
the aggregate exercise price payable for the purchased shares plus all
applicable withholding taxes. Concurrently with such instructions, you must also
direct the Company to deliver the certificates for the purchased shares to the
brokerage firm in order to complete the sale. The Committee may provide in an
applicable award agreement that a vested option that has an exercise price per
share less than the fair market value of each share subject to such vested
option will be exercised automatically, by use of this sale and remittance
procedure, on the last day of the option term.

Holders of incentive stock options should be aware that, generally, any sale of
the shares received upon exercise of an incentive stock option within two years
of the date of grant of the option or one year of the date of exercise will
constitute a “disqualifying disposition” resulting in loss of favorable Federal
income tax treatment. See “Federal Income Tax Consequences”, below. Exercise of
an incentive stock option through a broker or other agent-sponsored program
which finances the exercise through sale of the option shares would result in a
“disqualifying disposition” of the shares sold.

Stock Appreciation Rights

Two types of stock appreciation rights may be granted under the Plan, tandem
stock appreciation rights and stand-alone stock appreciation rights.

Tandem Stock Appreciation Rights. A tandem stock appreciation right is a right
attached to a stock option grant that allows the holder to elect between the
exercise of the option for shares of common stock or the surrender of that
option for an appreciation distribution from Koppers Holdings equal to the
excess of (i) the fair market value of the vested shares subject to the
surrendered option over (ii) the aggregate exercise price payable for those
shares. The exercise of a tandem stock appreciation right must be approved by
the Committee. If so approved, the resulting distribution may be made in cash or
in shares of common stock valued at fair market value on the exercise date, as
the Committee deems appropriate.

If the Committee disapproves the exercise of the tandem stock appreciation
right, the optionee will retain whatever rights existed under the surrendered
option (or surrendered portion) and

 

-4-



--------------------------------------------------------------------------------

may exercise those rights at any time before the later of (i) five (5) business
days following notification of such disapproval or (ii) the last day on which
the option is otherwise exercisable in accordance with its terms, but in no
event later than the expiration date of the maximum option term.

Stand-alone Stock Appreciation Rights. A stand-alone stock appreciation right
relates to a specified number of shares of common stock and will upon exercise
entitle the holder to receive a distribution from Koppers Holdings in an amount
equal to the excess of (i) the fair market value (on the exercise date) of the
shares of common stock as to which the right is exercised over (ii) the
aggregate base price in effect for those shares. The base price may not be less
than the fair market value per share of the common stock on the grant date. Upon
exercise of the stand-alone stock appreciation right, the resulting distribution
may be made in cash or shares of common stock valued at fair market value on the
exercise date, as the Committee deems appropriate. The Committee may provide in
an applicable award agreement that a stand-alone stock appreciation right that
has a base price per share less than the fair market value of each share subject
to such vested right will be exercised automatically on the last day of the
award term.

Restricted Stock

The Committee may award restricted stock to participants. Restricted stock is
subject to such restrictions as the Committee may determine (which may include
restrictions on the right of the awardee to sell, assign, transfer or encumber
the shares while subject to restriction) and are subject to forfeiture if
certain events specified by the Committee (which may, in the discretion of the
Committee, include performance-based events) occur prior to the lapse of the
restrictions. The restricted stock agreement between Koppers Holdings and the
awardee will set forth the number of shares of restricted stock awarded, the
restrictions imposed thereon, the duration of such restrictions, the events the
occurrence of which would cause a forfeiture of the restricted stock and such
other terms and conditions as the Committee in its discretion deems appropriate.
If vesting is based solely on continued service, the term of the restrictions
may not be less than three years.

Restricted Stock Units

The Committee may award restricted stock units to participants. Each restricted
stock unit represents the right to receive one share of common stock at a
designated date following the vesting of that unit. Vesting may be tied to the
attainment of pre-established performance milestones or the completion of
specified service requirements. Restricted stock units may be transferred or
assigned, except in accordance with the awardee’s will or the laws of
inheritance following his or her death. and are subject to forfeiture if the
event the applicable vesting requirements are not met (which may, in the
discretion of the Committee, include performance-based vesting events). The
restricted stock unit award between Koppers Holdings and the awardee will set
forth the number of restricted stock units awarded, the vesting schedule for
those units, the date or dates on which the shares of common stock underlying
the vested units will be issued and such other terms and conditions as the
Committee in its discretion deems appropriate. If vesting is based solely on
continued service, the term of the restrictions may not be less than three
years.

 

-5-



--------------------------------------------------------------------------------

Performance Bonuses and Long-Term Performance Awards

The Committee may grant performance bonuses and long-term performance awards
(together, “performance awards”) to participants. A performance bonus is an
award denominated in cash or shares and that is paid solely on account of the
attainment of one or more specified performance targets in relation to one or
more of the performance measures set forth in the Plan. A long-term performance
award may be structured as an award of restricted stock, restricted stock units
or performance units with vesting tied to the attainment of pre-established
performance milestones and the completion of specified service requirements. The
award agreement between Koppers Holdings and the awardee covering the
performance bonus or long-term performance award will set forth the relevant
performance measures, the target and maximum award amounts or number of shares
or units, any restrictions imposed thereon, the duration of such restrictions,
the events the occurrence of which would cause a forfeiture of the award and
such other terms and conditions as the Committee in its discretion deems
appropriate.

Performance bonuses and performance units will be paid in cash or shares, as
determined by the Committee; performance-based restricted stock units and
restricted stock will be paid in shares. Performance bonuses will be paid as
specified in the relevant award agreement and, in any event, no later than the
15th day of the third month following the end of the calendar year (or, if
later, following the end of the company’s fiscal year) in which such performance
bonuses are no longer subject to a substantial risk of forfeiture, except to the
extent that a participant has elected to defer payment under the terms of a duly
authorized deferred compensation arrangement that complies with the applicable
requirements of Section 409A of the Code, in which case the terms of such
arrangement shall govern. Performance units, performance-based restricted stock
units and restricted stock will be paid as specified in the relevant award
agreement.

Additional Rights upon Change in Control

Change in Control. The Plan provides for certain additional rights upon the
occurrence of one of the following events (“Change in Control Events”):

 

  (1) a person or group (other than Koppers Holdings, a majority-owned
subsidiary or any employee benefit plan(s) sponsored by Koppers Holdings or a
subsidiary) has acquired beneficial ownership of securities representing 50% or
more of Koppers Holdings’ voting power,

 

  (2) there is a change in the majority of the board of directors over a
consecutive two-year period as a result of one or more contested elections for
Board membership (but excluding any Board member whose election was approved in
connection with an actual or threatened proxy contest or threatened solicitation
of proxies),

 

  (3) all or substantially all of the business of Koppers Holdings is disposed
through a merger, consolidation, or other transaction in which Koppers Holdings
is not the surviving corporation, or in which Koppers Holdings combines with
another company and is the surviving corporation, as a result of which Koppers
Holdings’ shareholders immediately prior to the transaction will not hold a
majority of the voting power of the entities that succeed to the business or the
combined company,

 

-6-



--------------------------------------------------------------------------------

  (4) the acquisition by a person or group of securities representing more than
20% of Koppers Holdings’ voting power through a hostile tender offer, or

 

  (5) there is a shareholder-approved sale of all or substantially all of
Koppers Holdings’ assets.

The general consequences of a Change in Control Event on an outstanding award
under the Plan may be summarized as follows:

Stock Options and Stock Appreciation Rights. In the event of a Change in Control
Event, all options and stock appreciation rights outstanding under the Plan will
automatically accelerate so that each such grant will, immediately prior to the
effective date of the Change in Control Event, become exercisable as to all the
shares of common stock at the time subject to that option or stock appreciation
right and may be exercised as to any or all of those shares as fully vested
shares. However, the outstanding options and stock appreciation rights will not
become exercisable on such an accelerated basis if and to the extent: (i) the
option or stock appreciation right is assumed by the successor corporation or
otherwise continued in effect pursuant to the terms of the Change in Control
Event or (ii) the acceleration of the option or stock appreciation right is
subject to other limitations imposed by the Committee in the agreement
evidencing the award.

Any incentive stock options accelerated upon the Change in Control Event will
remain exercisable as incentive stock options under the federal tax laws only to
the extent the applicable $100,000 limitation applicable to incentive stock
options contained in the Internal Revenue Code is not exceeded. If such
limitation is exceeded, the option will be exercisable for the excess number of
shares as nonstatutory stock option shares.

Restricted Stock. In the event of a Change in Control Event, all unvested shares
of common stock you hold will immediately vest in full, unless the Company’s
repurchase rights with respect to those shares are assigned to the acquiring
company or are otherwise to continue in effect. In the event of such assignment
or continuation of the repurchase rights, no vesting acceleration will occur,
and your shares will continue to vest, in accordance with the normal vesting
schedule in effect for those shares, during your period of service with Koppers
Holdings or the acquiring entity after the change in control.

Restricted Stock Units and Performance Awards. Each of your outstanding
restricted stock units and performance awards may be assumed by the successor
entity or otherwise continued in full force and effect. In such event, your
restricted stock units and any performance awards denominated in shares will be
adjusted immediately after the consummation of the Change in Control Event so as
to apply to the number and class of securities into which the shares of common
stock subject to your units or performance awards immediately prior to the
Change in Control Event would have been converted in consummation of that Change
in Control Event had those shares actually been issued and outstanding at that
time. To the extent the actual holders of the outstanding common stock receive
cash consideration for their common stock in consummation of the Change in
Control Event, the successor corporation (or its parent company) may, in
connection with the assumption or continuation of the outstanding restricted
stock units or performance awards denominated in shares, substitute one or more
shares of its own common stock with a fair market value equivalent to the cash
consideration paid per share of common stock in the Change in Control Event,
provided such common stock is readily tradable on an established U.S. securities
exchange or market.

 

-7-



--------------------------------------------------------------------------------

If your restricted stock units or performance awards are not so assumed or
otherwise continued in effect, then those units will vest immediately prior to
the closing of the Change in Control Event. Cash units will be paid immediately
and shares subject to vested units will be issued immediately or will otherwise
be converted into the right to receive the same consideration per share of
common stock payable to the other stockholders of Koppers Holdings in
consummation of that Change in Control Event, subject in each instance to
collection by Koppers Holdings of the applicable withholding taxes.

To the extent an assumed award is subject to performance vesting upon the
attainment of one or more specified performance measures or other performance
goals, then upon the assumption, continuation, or replacement of that award, the
performance vesting condition shall automatically be cancelled and such award
shall be converted into a service-only vesting award that will vest upon
completion of a service period ending with the portion of the performance period
(and any subsequent vesting component that was originally part of the award)
remaining at the time of the Change in Control Event.

Special Acceleration Provisions. ,Some awards may contain a special acceleration
feature pursuant to which the award may become vested on an accelerated basis
upon a Change in Control Event, whether or not those awards are assumed or
otherwise continued in effect, or upon the subsequent termination of the
awardee’s service under certain defined circumstances. You should review the
agreement evidencing your award under the Plan to determine whether your award
contains such a special acceleration feature or other special features in
connection with a Change in Control Event.

Withholding of Taxes

Koppers Holdings may be required to withhold income or employment taxes from
employees in connection with the exercise of a stock option or stock
appreciation right, at the time restricted stock is granted or vested or at the
time shares of common stock become issuable under vested restricted stock units
or performance awards. The employee is required to make arrangements
satisfactory to Koppers Holdings, in its discretion, for the satisfaction of any
withholding tax obligations that arise in connection with the Plan.

Miscellaneous

The Plan contains provisions for proportionate adjustment in the option price of
outstanding stock options, the exercise price of outstanding stock appreciation
rights, and the number of shares subject to each outstanding award in certain
events, including stock dividends or splits and similar events. The Plan also
contains provisions for the substitution of other securities, property or cash
for shares of common stock in the event of a reorganization, recapitalization,
merger or similar event.

Koppers Holdings’ Board of Directors may amend or terminate the Plan at any
time, except that no amendment may be made without the approval of Koppers
Holdings’ shareholders if shareholder approval of the amendment is at the time
required by the rules of any stock exchange on which the common stock is then
listed. No amendment or termination of the Plan may adversely affect any
outstanding award without the written consent of the holder of the award.

Neither the grant of any award nor anything contained in any award agreement
gives any employee, or other participant any right to continue in the employment
or service of Koppers

 

-8-



--------------------------------------------------------------------------------

Holdings or any subsidiary or interferes in any way with the rights of Koppers
Holdings or an affiliate to terminate the employment of any employee or
relationship with a participant at any time or the rights of the shareholders of
the Company or the Board to elect and remove non-employee directors.

The Plan is not governed by the Employee Retirement Income Security Act of 1974,
and it is not a qualified pension, profit sharing or stock bonus plan within the
meaning of Section 401(a) of the Code.

Possible Anti-Takeover Effect

The provisions of the Plan providing for the acceleration of the exercise date
of stock options, stock appreciation rights and the lapse of restrictions
applicable to restricted stock and restricted stock units and the vesting of
performance goals upon the occurrence of a Change in Control Event may be
considered as having an anti-takeover effect.

Additional Restrictions

The Committee may cancel any unexpired, unpaid or deferred awards if at any time
you are not in compliance with all applicable provisions of the award agreement,
the Plan and the following additional restrictions:

(i) You will not render services for any organization or engage, directly or
indirectly, in any business which, in the judgment of the Committee or, if
delegated by the Committee to the Chief Executive Officer, in the judgment of
such officer, is or becomes competitive with the Company or any affiliate, or
which is or becomes otherwise prejudicial to or in conflict with the interests
of the Company or any affiliate. Such judgment will be based on your positions
and responsibilities while employed by the Company or an affiliate, your
post-employment responsibilities and position with the other organization or
business, the extent of past, current and potential competition or conflict
between the Company or an affiliate and the other organization or business, the
effect on customers, suppliers and competitors of your assuming the
post-employment position and such other considerations as are deemed relevant
given the applicable facts and circumstances. You will be free, however, to
purchase as an investment or otherwise, stock or other securities of such
organization or business so long as they are listed upon a recognized securities
exchange or traded over the counter, and such investment does not represent a
substantial investment to you or a greater than 1% equity interest in the
organization or business.

(ii) You will not, without prior written authorization from the Company,
disclose to anyone outside the Company, or use in other than the Company’s
business, any secret or confidential information, knowledge or data, relating to
the business of the Company or an affiliate in violation of your agreement with
the Company or the affiliate.

(iii) You will disclose promptly and assign to the Company or the affiliate all
right, title and interest in any invention or idea, patentable or not, made or
conceived by you during employment by the Company or the affiliate, relating in
any manner to the actual or anticipated business, research or development work
of the Company or the affiliate and shall do anything reasonably necessary to
enable the Company or the affiliate to secure a patent where appropriate in the
United States and in foreign countries.

 

-9-



--------------------------------------------------------------------------------

Notwithstanding any other provision of the Plan, the Committee in its sole
discretion may cancel any award at any time prior to the exercise thereof, if
your employment is terminated, other than by reason of death, unless you comply
with the foregoing restrictions.

Failure to comply with those restrictions prior to, or during the six months
after, any exercise, payment or delivery pursuant to an award will cause that
exercise, payment or delivery to be rescinded. The Company will notify you in
writing of any such rescission within two years after such exercise payment or
delivery and within 10 days after receiving such notice, you must pay to the
Company the amount of any gain realized or payment received as a result of the
exercise, payment or delivery rescinded. Such payment may be made either in cash
or by returning to the Company the number of shares that you received in
connection with the rescinded exercise, payment or delivery.

Upon exercise, payment or delivery pursuant to an award, the Committee may
require you to certify on a form acceptable to the Committee, that you are in
compliance with the terms and conditions of the Plan.

Any award granted under the Plan will be subject to any clawback or recoupment
policy adopted by the Company, as such policy may be amended from time to time,
whether such policy is adopted before or after the award is granted.

RESTRICTIONS ON RESALE

Rule 144

Sales of shares of common stock by persons who are deemed to be “affiliates” of
Koppers Holdings, as that term is defined in regulations of the Securities and
Exchange Commission (the “SEC”) under the Securities Act of 1933 (the
“Securities Act”), including shares acquired under the Plan, may only be made
pursuant to an appropriate registration statement filed under the Securities Act
or pursuant to an applicable exemption from the registration requirements of the
Securities Act. Koppers Holdings has not filed a registration statement covering
the resale of any shares by affiliates. However, sales of shares of common stock
by affiliates may be made pursuant to Rule 144 under the Securities Act subject
to certain limitations provided by Rule 144 concerning, among other things, the
volume of securities which may be sold during any three-month period and the
manner of sale. A Form 144 may also be required to be filed by an affiliate with
the SEC in regard to sales under Rule 144. The one-year holding period under
Rule 144 does not apply to shares acquired under the Plan.

Section 16(b)

Section 16(b) of the 1934 Act requires the Company to recover any profit
realized by any officer, director or beneficial owner of more than ten percent
(10%) of the outstanding common stock (a “Section 16 Insider”) from any purchase
and sale, or sale and purchase, of such common stock made within a period of
less than six (6) months.

The Securities and Exchange Commission (the “SEC”) has issued a series of rules
under Section 16(b) of the 1934 Act which govern the short-swing liability
treatment of certain transactions effected by a Section 16 Insider under equity
incentive plans such as the Plan. The application of those rules to Plan
transactions may be summarized as follows.

 

-10-



--------------------------------------------------------------------------------

Option Grant. The receipt of an option grant will not be treated as a purchase
of the underlying option shares for short-swing liability purposes.

Option Exercise. The exercise of a stock option under the Plan will be an exempt
transaction and will not be treated as a purchase of the acquired shares for
short-swing liability purposes.

Delivery of Shares. The delivery of shares of common stock in payment of the
exercise price will be an exempt transaction for short-swing liability purposes.

Stock Appreciation Right Transactions. The grant of a stock appreciation right
will not be treated as a purchase of the underlying shares of common stock
subject to that grant. The exercise of a stock appreciation right for shares of
common stock will not be treated as a purchase of the acquired shares for
short-swing liability purposes.

Receipt of Restricted Stock/Restricted Stock Units/Performance Awards. Your
receipt of the restricted stock, restricted stock units or performance awards
will not be treated as a “purchase” of the underlying shares of common stock for
short-swing liability purposes

Vesting of Restricted Stock/Restricted Stock Units/Performance Awards. The
vesting of your restricted stock, restricted stock units or performance awards
will not be taken into account for short-swing liability purposes.

Issuance of Vested Shares. The issuance of vested shares pursuant to your
restricted stock units or performance awards will not be treated as a purchase
of the acquired shares for short-swing liability purposes.

Stock Withholding. The withholding of a portion of the shares of common stock
otherwise issuable to the Section 16 Insider by the Company in satisfaction of
the withholding taxes incurred in connection with the grant, exercise, vesting
or issuance of any award under the Plan or the issuance of the underlying shares
of common stock will be an exempt transaction for short-swing liability purposes
if such withholding is approved by the Committee, either at the time of such
grant, exercise, vesting or issuance or at any earlier time. The delivery of
shares of common stock out of the Section 16 Insider’s existing investment
portfolio in satisfaction of the applicable tax withholding liability will be an
exempt transaction for short-swing liability purposes if approved by the
Committee.

Sale of Shares. The sale of any shares acquired under the Plan will be treated
as a “sale” for short-swing liability purposes and will be matched with any
non-exempt purchases of common stock (e.g. open-market purchases) made within
six (6) months before or after the date of such sale.

Reporting Requirements

Each of the following transactions involving the Section 16 Insider must be
reported on a Form 4 within two (2) business days following the date on which
such transaction occurs:

 

  •  

Receipt of an option grant or stock appreciation right

 

  •  

Receipt of restricted stock or restricted stock units that vest based on service

 

-11-



--------------------------------------------------------------------------------

  •  

Exercise of an option grant or stock appreciation right

 

  •  

Same day option exercise and sale

 

  •  

Acquisition of shares pursuant to vested restricted stock units (but only if
those restricted stock units were reported as derivative securities upon their
receipt rather than actual shares of common stock)

 

  •  

Vesting of performance awards or any restricted stock or restricted stock units
that vest based on performance milestones

If the exercise price is paid with shares of common stock, then the disposition
of those shares should also be reported on the same Form 4 for the option
exercise.

The sale of common stock must be reported on a Form 4 filed within two
(2) business days after the date on which the sale is effected (i.e., the trade
date).

When shares of common stock acquired upon the exercise of a stock option or
stock appreciation right are withheld in satisfaction of applicable withholding
taxes, the Section 16 Insider should report the gross number of shares acquired
upon the exercise of such option or stock appreciation right (including the
withheld shares) on the Form 4 filed for the option or stock appreciation right
exercised and should also report the disposition of the withheld shares on that
same Form 4. Shares of common stock withheld in satisfaction of the withholding
taxes applicable to share issuances pursuant to vested restricted stock units or
performance awards or upon the vesting of restricted stock should be reported on
a Form 4 as a disposition of those shares.

FEDERAL INCOME TAX CONSEQUENCES

The following is a general description of the awards granted under the Plan.
State and local tax treatment, which is not discussed below, may vary from such
federal income tax treatment. You should consult with your own tax advisor as to
the tax consequences of your particular transactions under the Plan.

INCENTIVE STOCK OPTIONS

T1. Will the grant of an incentive stock option result in federal income tax
liability to me?

No.

T2. Will the exercise of an incentive stock option result in federal income tax
liability to me?

No. You will not recognize taxable income for regular income tax purposes at the
time the incentive stock option is exercised. However, the amount by which the
fair market value (at the time of exercise) of the purchased shares exceeds the
exercise price paid for those shares will constitute an adjustment to your
income for purposes of the alternative minimum tax (see the “Alternative Minimum
Tax” section below).

 

-12-



--------------------------------------------------------------------------------

T3. Can an incentive stock option lose its tax qualified status?

Yes. An option granted as an incentive stock option will be taxed as a
nonstatutory option if exercised more than three (3) months after you terminate
employee status or more than twelve (12) months after such termination if due to
your death or permanent disability. Certain amendments or modifications to an
outstanding option may also cause the loss of incentive stock option status, but
no such amendment or modification may be made without your consent.

T4. When will I be subject to federal income tax on shares acquired under an
incentive stock option?

Generally, you will recognize income in the year in which you make a disposition
of the shares purchased under your incentive stock option.

T5. What constitutes a disposition of incentive stock option shares?

A disposition of shares purchased under an incentive stock option will occur in
the event you transfer legal title to those shares, whether by sale, exchange or
gift, or you deliver such shares in payment of the exercise price of any other
incentive stock option you hold. However, a disposition will not occur if you
engage in any of the following transactions: a transfer of the shares to your
spouse, a transfer into joint ownership with right of survivorship provided you
remain one of the joint owners, a pledge of the shares as collateral for a loan,
a transfer by bequest or inheritance upon your death or certain tax-free
exchanges of the shares permitted under the Code.

T6. How is my federal income tax liability determined when I dispose of my
shares?

Your federal income tax liability will depend upon whether you make a qualifying
or disqualifying disposition of the shares purchased under your incentive stock
option. A qualifying disposition will occur if the sale or other disposition of
the shares takes place more than two (2) years after the date the incentive
stock option for the shares was granted and more than one (1) year after the
date that option was exercised for the particular shares involved in the
disposition. A disqualifying disposition is any sale or other disposition made
before both of these requirements are satisfied.

T7. What if I make a qualifying disposition?

You will recognize a long-term capital gain equal to the excess of (i) the
amount realized upon the sale or other disposition over (ii) the exercise price
paid for the shares. You will recognize a long-term capital loss if the amount
realized is lower than the exercise price paid for the shares. (For the tax
rates applicable to capital gain, please see Question T32.)

Example: On July 15, 2007, you are granted an incentive stock option for 1,000
shares with an exercise price of $24.00 per share. On July 15, 2009, you
exercise the option for 500 vested shares when the market price is $25.00 per
share. The purchased shares are held until January 15, 2011, when you sell them
for $26.00 per share.

Because the disposition of the shares is made more than two (2) years after the
grant date of the incentive stock option and more than one (1) year after the
option was exercised for the shares sold on January 15, 2009, the sale
represents a qualifying disposition of such shares, and for federal income tax
purposes, there will be a long-term capital gain of $2.00 per share.

 

-13-



--------------------------------------------------------------------------------

T8. What are the normal tax rules for a disqualifying disposition?

Normally, when you make a disqualifying disposition of shares purchased under an
incentive stock option, you will recognize ordinary income at the time of the
disposition in an amount equal to the excess of (i) the fair market value of the
shares on the option exercise date over (ii) the exercise price paid for those
shares. If the disqualifying disposition is effected by means of an arm’s length
sale or exchange with an unrelated party in which a loss (if otherwise incurred)
would be recognized for tax purposes, the ordinary income will be limited to the
amount by which (i) the amount realized upon the disposition of the shares or
(ii) their fair market value on the exercise date, whichever is less, exceeds
the exercise price paid for the shares. The amount of your disqualifying
disposition income will be reported by the Company on your W-2 wage statement
for the year of disposition, and any applicable withholding taxes which arise in
connection with the disqualifying disposition will be deducted from your wages
or otherwise collected from you.

Any additional gain recognized upon the disqualifying disposition will be
capital gain, which will be long-term if the shares have been held for more than
one (1) year following the exercise date of the option. (See Question T32 below
for the tax rates applicable to capital gain.)

Example: On July 15, 2007, you are granted an incentive stock option for 1,000
shares with an exercise price of $24.00 per share. On July 15, 2009, you
exercise this option for 500 vested shares when the market price is $25.00 per
share. The purchased shares are held until March 15, 2010, when you sell them
for $26.00 per share.

Because the disposition of the shares is made less than one (1) year after the
incentive stock option was exercised for the shares sold on March 15, 2010, the
sale represents a disqualifying disposition of the shares, and for federal
income tax purposes, the gain upon the sale will be divided into two
(2) components:

Ordinary Income: You will recognize ordinary income in the amount of $1.00 per
share, the excess of the $25.00 per share market price of the shares on the date
the option was exercised over the $24.00 per share exercise price.

Capital Gain: You will also recognize a short-term capital gain of $1.00 per
share with respect to each share sold.

In the event the shares purchased under an incentive stock option are sold to an
unrelated party in a disqualifying disposition for less than the exercise price
paid for those shares and the resulting loss is recognized for tax purposes,
then you will not recognize any income but will recognize a capital loss equal
to the excess of (i) the exercise price paid for the shares over (ii) the amount
realized upon the disposition of those shares. For example, if the shares in the
above Example are sold for $22.00 per share in the disqualifying disposition,
you would simply recognize a short-term capital loss of $2.00 per share.

T9. What are the federal tax consequences to the Company?

If you make a qualifying disposition of shares acquired upon the exercise of an
incentive stock option, then no income tax deduction may be taken by the Company
with respect to such shares. Should you make a disqualifying disposition of such
shares, then the Company will be entitled to an income tax deduction equal to
the amount of ordinary income you recognize in connection with the disposition.
The deduction will, in general, be allowed to the Company in the taxable year in
which the disposition occurs.

 

-14-



--------------------------------------------------------------------------------

T10. What are the consequences of paying the exercise price of an incentive
stock option in the form of shares of common stock acquired upon the exercise of
an earlier-granted incentive stock option if the delivery of the shares results
in a disqualifying disposition?

If the delivery of the shares acquired under an earlier granted incentive stock
option results in a disqualifying disposition, then you will be subject to
ordinary income taxation on the excess of (i) the fair market value of the
delivered shares at the time of their original purchase (or at the time any
forfeiture restriction applicable to those shares lapsed) over (ii) the exercise
price paid for the delivered shares.

The tax basis and capital gain holding periods for the shares of common stock
purchased upon exercise of the incentive stock option will be determined as
follows:

(i) To the extent the purchased shares equal in number the delivered shares as
to which there is a disqualifying disposition, the basis for the new shares will
be equal to the fair market value of the delivered shares at the time they were
originally purchased, (or at the time any forfeiture restrictions applicable to
those shares lapsed), and the capital gain holding period for those shares will
include the period for which the delivered shares were held (measured from their
original purchase date or (if later) from the lapse date of any forfeiture
restriction applicable to those shares).

(ii) To the extent the number of purchased shares exceeds the number of
delivered shares, the additional shares will have a zero basis and a capital
gain holding period measured (in general) from the exercise date.

T11. What are the consequences of paying the exercise price of an incentive
stock option in the form of shares of common stock (i) acquired under an
incentive stock option and held for the requisite holding periods, (ii) acquired
under a nonstatutory stock option or (iii) acquired through open-market
purchases?

If the exercise price for the incentive stock option is paid with shares of
common stock (i) acquired under an incentive stock option and held for the
requisite minimum holding periods for a qualifying disposition, (ii) acquired
under a nonstatutory stock option or (iii) acquired through open-market
purchases, you will not recognize any taxable income (other than as described in
the “Alternative Minimum Tax” section below) with respect to the shares of
common stock purchased upon exercise of the incentive stock option. To the
extent the purchased shares equal in number the shares of common stock delivered
in payment of the exercise price, the new shares will have the same basis and
holding period for capital gain purposes as the delivered shares. To the extent
the number of purchased shares exceeds the number of delivered shares, the
additional shares will have a zero basis and a capital gain holding period
measured (in general) from the exercise date.

T12. What are the consequences of a subsequent disposition of shares purchased
under an incentive stock option with shares of common stock?

If the incentive stock option is exercised with shares of common stock, then
those shares purchased under the incentive stock option which have a zero basis
will be treated as the first

 

-15-



--------------------------------------------------------------------------------

shares sold or otherwise transferred in a disqualifying disposition.
Accordingly, upon such a disqualifying disposition, you will recognize ordinary
income with respect to the zero basis shares in an amount equal to their fair
market value on the date the option was exercised for those shares or, if such
shares were subject to any forfeiture restriction, on the date that restriction
lapsed. Any additional gain upon such disqualifying disposition will in most
instances be taxed as short-term capital gain.

NON-STATUTORY STOCK OPTIONS

T13. Will the grant of a nonstatutory stock option result in Federal income tax
liability to me?

No.

T14. Will the exercise of a nonstatutory stock option result in Federal income
tax liability to me?

Normally, you will recognize ordinary income in the year in which the
nonstatutory stock option is exercised in an amount equal to the excess of
(i) the fair market value of the purchased shares on the exercise date over
(ii) the exercise price paid for those shares. This income will be reported by
the Company on your W-2 wage statement for the year of exercise (or on a Form
1099 if you are not an employee), and you will be required to satisfy the tax
withholding requirements applicable to this income.

T15. Will I recognize additional income when I sell shares acquired under a
nonstatutory stock option?

Yes. You will recognize a capital gain to the extent the amount realized upon
the sale of such shares exceeds their fair market value at the time you
recognized the ordinary income with respect to their acquisition. A capital loss
will result to the extent the amount realized upon the sale is less than such
fair market value. The gain or loss will be long-term if the shares are held for
more than one (1) year prior to the disposition. (Please see Question T28 below
for the tax rates applicable to capital gain.) The holding period normally
starts at the time the nonstatutory stock option is exercised.

T16. What are the consequences of paying the exercise price of a nonstatutory
stock option in the form of shares of common stock previously acquired upon the
exercise of employee options or through open-market purchases?

You will not recognize any taxable income to the extent the shares of common
stock received upon the exercise of the nonstatutory stock option equal in
number the shares of common stock delivered in payment of the exercise price.
For Federal income tax purposes, these newly-acquired shares will have the same
basis and capital gain holding period as the delivered shares. To the extent the
delivered shares were acquired under an incentive stock option, the new shares
received upon the exercise of the nonstatutory stock option will continue to be
subject to taxation as incentive stock option shares in accordance with the
incentive stock option principles discussed above.

The additional shares of common stock received upon the exercise of the
nonstatutory stock option will, in general, have to be reported as ordinary
income for the year of exercise in an amount equal to their fair market value on
the exercise date. These additional shares will have a tax basis equal to such
fair market value and a capital gain holding period measured (in general) from
the exercise date.

 

-16-



--------------------------------------------------------------------------------

T17. What are the Federal tax consequences to the Company?

The Company will be entitled to an income tax deduction equal to the amount of
ordinary income you recognize in connection with the exercise of the
nonstatutory stock option. The deduction will, in general, be allowed for the
taxable year of the Company in which you recognize such ordinary income.

STOCK APPRECIATION RIGHTS

T18. Will the exercise of a stock appreciation right result in Federal income
tax liability to me?

Yes. Upon the exercise of a stock appreciation right for a distribution from the
Company, you will, in general, recognize ordinary income in an amount equal to
that distribution.

T19. What are the Federal tax consequences to the Company?

The Company will be entitled to an income tax deduction equal to the amount of
ordinary income you recognize in connection with the appreciation distribution.
The deduction will, in general, be allowed for the taxable year of the Company
in which you recognize such ordinary income.

STOCK ISSUANCES/RESTRICTED STOCK

T20. Will the issuance of vested shares result in federal income tax liability
to me?

Yes. Upon the issuance of vested shares, you will recognize ordinary income in
an amount equal to the excess of (1) the then fair market value of the issued
shares over (2) the purchase price (if any) paid for such shares.

T21. Will the issuance of unvested shares result in federal income tax liability
to me?

If you are issued unvested shares of common stock subject to the Company’s right
to repurchase those shares upon your cessation of service, or subject to other
substantial risk of forfeiture, and you do not make a Section 83(b) election at
the time of such issuance, then you will not recognize any taxable income with
respect to those unvested shares at the time of acquisition. However, you will
subsequently recognize ordinary income, as and when the Company’s repurchase
right (or other substantial risk of forfeiture) lapses with respect to the
shares, in an amount equal to the excess of (1) the fair market value of the
shares on the date the Company’s repurchase rights or other substantial risk of
forfeiture lapse over (2) the purchase price (if any) paid for the shares.

You may elect under Code Section 83(b) to recognize income at the time the
unvested shares are issued to you (see discussion of Section 83(b) election
below). If such election is made, you will not recognize any additional income
with respect to your unvested shares until such shares are sold or otherwise
transferred in a taxable transaction.

 

-17-



--------------------------------------------------------------------------------

T22 What is the effect of making a Section 83(b) election?

If you are issued shares subject to the Company’s repurchase right or other
substantial risk of forfeiture, you may elect under Code Section 83(b) to
include as ordinary income in the year of issuance an amount equal to the excess
of (1) the fair market value of the issued shares on the issue date over (2) the
purchase price (if any) paid for the shares. The fair market value of the issued
shares will be determined as if the shares were not subject to the Company’s
repurchase right or other substantial risk of forfeiture. If you make the
Section 83(b) election, you will not recognize any additional income when the
Company’s repurchase right or other substantial risk of forfeiture subsequently
lapses with respect to the shares. On the other hand, if you subsequently
forfeit the shares, you will not be entitled to deduct the amount previously
paid in taxes.

The Section 83(b) election must be filed with the Internal Revenue Service
within thirty days following the date the shares are issued, and any ordinary
income resulting from such election will be subject to applicable tax
withholding requirements.

T23. Will I recognize additional income when I sell shares acquired under the
Plan?

Yes. You will recognize a capital gain to the extent the amount realized upon
the sale of such shares exceeds their fair market value at the time you
recognized the ordinary income with respect to their issuance. A capital loss
will result to the extent the amount realized upon such sale is less than such
fair market value. (Please see Question T32 for the tax rates applicable to
capital gain.)

The gain or loss will be long-term if the shares are held for more than one year
prior to the sale. The capital gain holding period for vested shares will start
on the date the shares are issued. The capital gain holding period for unvested
shares issued under the Plan will start either (1) at the time the Company’s
repurchase rights or other substantial risk of forfeiture lapse, if no
Section 83(b) election is filed at the time of issuance, or (2) at the time of
issuance if you file the Section 83(b) election within thirty days after the
issue date.

T24. What are the federal tax consequences to the Company?

The Company will be entitled to an income tax deduction equal to the amount of
ordinary income that you recognize in connection with the acquisition of common
stock under the Plan. The deduction will normally be allowed for the taxable
year in which such issuance occurs. However, in the absence of your
Section 83(b) election, the deduction for share issuances subject to the
Company’s repurchase right or other substantial risk of forfeiture will not be
allowed until the taxable year of the Company which includes the last day of the
calendar year in which you recognize ordinary income with respect to the issued
shares.

RESTRICTED STOCK UNITS AND PERFORMANCE AWARDS

T25. Will my receipt of my restricted stock units or performance awards result
in federal income tax liability to me?

No.

 

-18-



--------------------------------------------------------------------------------

T26. Will the vesting of my restricted stock units or performance awards be a
taxable event for U.S. federal income tax purposes?

No. You will not recognize any taxable income for federal income tax purposes
when your restricted stock units or performance awards vest.

T27. Will the subsequent payout of my vested performance awards payable in cash,
and the subsequent issuance of shares of common stock under my vested restricted
stock units or performance awards payable in shares, be a taxable event for
federal income tax purposes?

Yes. You will recognize ordinary income for U.S. federal income tax purposes
when you are paid in cash for any vested performance awards that are payable in
cash, and when the shares of common stock under your vested restricted stock
units or performance awards payable in shares are actually issued to you, and
the Company must withhold the requisite income taxes applicable to that income.

For restricted stock units or performance awards payable in shares, the amount
of your taxable income will be equal to the selling price per share of common
stock at the close of regular hours trading on the issue date times the number
of shares issued to you on that date. Unless the Company collects from you the
income taxes required to be withheld with respect to the shares to be issued to
you, none of those shares will actually be issued.

T28. Will the vesting of my restricted stock units or performance awards be a
taxable event for Social Security and Medicare tax purposes?

As your restricted stock units or performance awards vest, you will become
immediately liable for the payment of the employee share of the FICA (Social
Security and Medicare) taxes applicable to those awards. Accordingly, the
Company must collect those taxes at the time of vesting, even though the cash
will not be payable or shares issuable to you at that time. The FICA taxes will
be based on the selling price per share of common stock at the close of regular
hours trading on the vesting date of the shares. The Company must also collect
the employee portion of the FICA taxes with respect to any phantom dividends at
the time those phantom dividends vest hereunder.

Unless you deliver a separate check payable to the Company in the amount of the
FICA taxes required to be withheld from you, the Company will withhold those
taxes from your wages. However, if you are at the time an executive officer of
the Company, then such withholding taxes must be collected from you through
delivery of your separate check not later than the vesting date.

For the 2010 taxable year, Social Security taxes at the rate of 6.2% are imposed
on the first $106,800 of your taxable wages for the year. The Social Security
taxable wage base usually increases from year to year. Your Medicare tax rate is
1.45% and is imposed on all of your taxable wages for the year.

T29. How can the Company collect the withholding taxes with respect to the
issuance of shares under my vested restricted stock units or performance awards
payable in shares?

 

-19-



--------------------------------------------------------------------------------

Until such time as the Company provides you with notice to the contrary, the
Company will collect the federal, state and local income taxes required to be
withheld with respect to the issuance of your vested shares through an automatic
share withholding procedure pursuant to which the Company will withhold, at the
time of such issuance, a portion of the shares with a fair market value (based
on the selling price per share of common stock at the close of regular hours
trading on the issue date) equal to the amount of those taxes (the “Share
Withholding Method”). The dollar value of any shares so withheld will not exceed
the amount necessary to satisfy the minimum statutory withholding rates for
federal and state income tax purposes which are applicable to supplemental
taxable income.

Should any shares be distributed at a time when the Share Withholding Method is
not available, then the federal, state and local income taxes required to be
withheld with respect to those shares will be collected from you through either
of the following alternatives:

 

•  

the delivery of your separate check payable to the Company or,

 

•  

the use of the proceeds from a next-day sale of the shares, provided and only if
(i) such a sale is permissible under the Company’s trading policies governing
the sale of common stock, (ii) you make an irrevocable commitment, on or before
the issue date for those shares, to effect such sale of the shares and (iii) the
transaction is not otherwise deemed to constitute a prohibited loan under
Section 402 of the Sarbanes-Oxley Act of 2002.

T30. Will I recognize additional income when I sell shares issued in
satisfaction of my restricted stock units or performance awards payable in
shares?

Yes. You will recognize a capital gain for U.S. federal income tax purposes to
the extent the amount realized upon the sale of the shares exceeds their fair
market value at the time you recognized ordinary income with respect to their
issuance. A capital loss will result to the extent the amount realized upon such
sale is less than such fair market value. (Please see Question T32 for the tax
rates applicable to capital gain.)

The gain or loss will be long-term if the shares are held for more than one
(1) year prior to the sale. The capital gain holding period for the shares will
be measured from the date of their issuance.

T31. What are the federal tax consequences to the Company?

The Company will be entitled to an income tax deduction equal to the amount of
ordinary income you recognize in connection with the payment of cash or issuance
of the shares under your vested restricted stock units or performance awards.
The deduction will normally be allowed for the taxable year in which such
payment or issuance occurs.

FEDERAL TAX RATES

T32. What are the applicable federal tax rates?

Regular Tax Rates. The maximum federal tax rate on ordinary income in excess of
$373,650 ($186,825 for a married taxpayer filing a separate return) is 35% for
the 2010 calendar year. The applicable $373,650 or $186,825 threshold is subject
to cost-of-living adjustments in taxable years beginning after December 31,
2010.

 

-20-



--------------------------------------------------------------------------------

Capital Gain Tax Rates. Short-term capital gains are subject to the same tax
rates as ordinary income. Long-term capital gains recognized in calendar year
2010 or in any subsequent taxable year prior to the first taxable year beginning
after December 31, 2010 will be subject to a maximum federal tax rate of 15% (or
0% for taxpayers whose tax rate on ordinary income for the year is at the 10% or
15% level).

Long-term capital gains recognized in taxable years beginning after December 31,
2010 will be subject to a maximum federal tax rate of 20%.

ALTERNATIVE MINIMUM TAX

T33. What is the alternative minimum tax?

The alternative minimum tax is an alternative method of calculating the income
tax you must pay each year in order to assure that a minimum amount of tax is
paid for the year. The first $175,000 ($87,500 for a married taxpayer filing a
separate return) of your alternative minimum taxable income for the year over
the allowable exemption amount is subject to alternative minimum taxation at the
rate of 26%. The balance of your alternative minimum taxable income is subject
to alternative minimum taxation at the rate of 28%. However, the portion of your
alternative minimum taxable income attributable to (i) any capital gain
recognized upon the sale or disposition of capital assets held for more than one
(1) year or (ii) certain qualified dividend income will be subject to a reduced
alternative minimum tax rate of 15% (5% for individuals whose tax rate on
ordinary income for the year is at the 10% or 15% level). The alternative
minimum tax will, however, be payable only to the extent that it exceeds your
regular federal income tax for the year (computed without regard to certain
credits and special taxes).

T34. What is the allowable exemption amount?

The allowable exemption amount for the 2010 taxable year is $70,950 for a
married taxpayer filing a joint return, $46,700 for an unmarried taxpayer and
$35,475 for a married taxpayer filing a separate return. The allowable exemption
amount is, however, to be reduced by $0.25 for each $1.00 by which the
individual’s alternative minimum taxable income for the year exceeds $150,000
for a married taxpayer filing a joint return, $112,500 for an unmarried
taxpayer, and $75,000 for a married taxpayer filing a separate return.

T35. How is the alternative minimum taxable income calculated?

Your alternative minimum taxable income is based upon your regular taxable
income for the year, adjusted to (i) include certain additional items of income
and tax preference and (ii) disallow or limit certain deductions otherwise
allowable for regular tax purposes.

T36. Is the spread on an incentive stock option at the time of exercise normally
includible in alternative minimum taxable income?

Yes. The spread on the shares purchased under an incentive stock option (the
excess of the fair market value of the purchased shares at the time of exercise
over the aggregate exercise price paid for those shares) is normally included in
the optionee’s alternative minimum taxable income at the time of exercise.

However, if the purchased shares are sold in the same taxable year in which they
are acquired, and such sale is to an unrelated party in which a loss (if
otherwise incurred) would be recognized for tax purposes, then the amount
includible in your alternative minimum taxable income will in no event exceed
the amount realized upon such sale less the option exercise price paid for those
shares.

 

-21-



--------------------------------------------------------------------------------

T37. How will the payment of alternative minimum taxes in one year affect the
calculation of my tax liability in a later year?

If alternative minimum taxes are paid for one or more taxable years, a portion
of those taxes (subject to certain adjustments and reductions) will be applied
as a partial credit against your regular tax liability (but not alternative
minimum tax liability) for subsequent taxable years. Upon the sale or other
disposition of the purchased shares, whether in the year of exercise or in any
subsequent taxable year, your basis for computing the gain for purposes of
alternative minimum taxable income (but not regular taxable income) will include
the amount of the option spread previously included in your alternative minimum
taxable income.

ADDITIONAL INFORMATION

The following documents filed by Koppers Holdings with the SEC (File
No. 001-32737) are incorporated by reference in the prospectus:

 

  (1) Koppers Holdings’ latest Annual Report on Form 10-K filed pursuant to
Section 13 or 15(d) of the Exchange Act;

 

  (2) All other reports filed by Koppers Holdings pursuant to Section 13(a) or
15(d) of the Exchange Act since the end of the fiscal year covered by the Annual
Report on Form 10-K referred to above; and

 

  (3) The description of Koppers Holdings’ common stock contained in the
Registration Statement on Form 8-A, filed on January 27, 2006, including any
amendment or report filed for the purpose of updating such description.

All documents filed by Koppers Holdings pursuant to Sections 13(a), 13(c), 14 or
15(d) of the Exchange Act subsequent to the filing of the Annual Report on Form
10-K referred to in paragraph (1) above and prior to the termination of the
offering of common stock under the Plan shall be deemed to be incorporated by
reference in the prospectus and to be a part thereof from the date of filing of
such documents, except that the information included in any document in response
to paragraphs (i), (k) or (l) of Item 402 of SEC Regulation S-K is not
incorporated by reference.

Upon written or oral request, Koppers Holdings will furnish without charge to
any holder of an outstanding award under the Plan a copy of any or all of the
information incorporated by reference in the prospectus (not including exhibits
to documents incorporated by reference unless the exhibits are specifically
incorporated by reference into the information included in such documents). The
documents incorporated by reference are also available electronically at the
SEC’s Internet site at http://www.sec.gov.

A copy of Koppers Holdings’ most recent annual report to shareholders will be
delivered with this document to any holder of an outstanding award under the
Plan who has not already received the annual report. Upon written or oral
request, Koppers Holdings will furnish an additional copy of the annual report
without charge to any such holder who received the annual report in advance of
this document. Holders of outstanding awards who do not otherwise receive this
material as shareholders will receive copies of all reports, proxy statements
and other communications distributed to Koppers Holdings’ shareholders
generally, at the time such material is sent to shareholders.

 

-22-



--------------------------------------------------------------------------------

This document may be updated in the future by furnishing to holders of
outstanding awards under the Plans an appendix, supplement, memorandum or
replacement page containing updated information. New prospectuses will not be
delivered except upon request. Accordingly, this document, together with any
updating information that is distributed from time to time, should be retained
for future use. A copy of this document and any updating information will be
furnished without charge to any such holder upon written or oral request.

Requests for documents referred to in the three preceding paragraphs should be
directed to Koppers Holdings, 436 Seventh Avenue, Pittsburgh, PA 15219,
Attention: Secretary (telephone: 412-227-2001).

 

-23-